        Case: 4:20-cv-00172-DMB-DAS Doc #: 35 Filed: 04/15/21 1 of 8 PageID #: 398




                            IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                    GREENVILLE DIVISION

SANDRA LYNN ALLEN                                                                                       PLAINTIFF

V.                                                                                NO. 4:20-CV-172-DMB-DAS

MISSISSIPPI DEPARTMENT OF
PUBLIC SAFETY, et al.                                                                                 DEFENDANTS


                                                        ORDER

           After Sandra Allen filed a complaint against the Mississippi Department of Public Safety

and various individuals alleging numerous employment-related claims of discrimination and

retaliation, the defendants moved to dismiss certain claims as barred by sovereign immunity. For

the reasons explained below, the motion to dismiss will be granted in part and denied in part.

                                                         I
                                                 Procedural History

           On September 29, 2020, Sandra Lynn Allen filed a complaint in the United States District

Court for the Northern District of Mississippi against the Mississippi Department of Public Safety

(“MDPS”); Sean Tindell, Chairman and Commissioner of MDPS; Marshall L. Fisher, individually

and in his official capacity as former Chairman and Commissioner of MDPS; and Kenneth K.

Brown,1 individually and in his official capacity as Director of the Driver Services Bureau. Doc.

#1. Allen’s complaint, which is 64-pages long and includes multiple citations to legal authority,

contains twelve counts: (1) “Title VII Claim-Sex and Gender Discrimination;” (2) “Title VII

Claim-Retaliation;” (3) “Equal Protection Claim;” (4) “Claim under the Equal Pay Act;” (5)

“Claims against Defendant Fisher;” (6) “Claims against Defendant Brown;” (7) “Employment



1
    In one instance, this defendant’s middle initial is shown as “H.” instead of “K.” Doc. #1 at 1.
        Case: 4:20-cv-00172-DMB-DAS Doc #: 35 Filed: 04/15/21 2 of 8 PageID #: 399




Practices of the MDPS;” (8) “First Amendment Claim;” (9) “Section 1981 and Section 1983

Claims;” (10) “Declaratory Judgment and Injunctive Relief;” (11) “Hostile Work Environment

Claim;” and (12) “Punitive Damages, Attorney’s Fee and Equitable Relief.” Id. at 33–61. Based

on these claims, Allen seeks injunctive relief; back pay; actual and compensatory damages from

MDPS, Fisher, and Brown; and punitive damages from Fisher and Brown. Id. at 62–64. The

defendants answered the complaint on October 21, 2020. Doc. #7.

           On December 11, 2020, MDPS, as well as Tindell, Fisher, and Brown in their official

capacities, filed a motion to “dismiss any claims arising under 42 U.S.C. § 1983 for monetary

damages and/or retrospective relief” on grounds that they “are immune from suit against §1983

claims under the Eleventh Amendment to the United States Constitution.” 2 Doc. #13 at 1. The

motion is fully briefed. Docs. #14, #23, #26.

                                                      II
                                              Standard of Review

           Although the defendants bring their motion under “Rule 12(b)(6) and/or 12(c) of the

Federal Rules of Civil Procedure,”3 “[s]overeign immunity implicates a federal court’s subject

matter jurisdiction.” Joiner v. United States, 955 F.3d 399, 403 (5th Cir. 2020). Thus, the motion

is properly analyzed under Federal Rule of Civil Procedure 12(b)(1).

           A motion to dismiss under Rule 12(b)(1) is characterized as either “facial” or “factual.”

Superior MRI Servs., Inc. v. All. Healthcare Servs., Inc., 778 F.3d 502, 504 (5th Cir. 2015).

“Where, as here, the movant mounts a facial attack on jurisdiction based only on the allegations in

the complaint, the court simply considers the sufficiency of the allegations in the complaint


2
 The same day, MDPS, as well as the individual defendants in their official and individual capacities, filed a separate
motion to dismiss Allen’s First Amendment claims. Doc. #15. The First Amendment motion will be addressed in a
separate order.
3
    Doc. #13 at 1.

                                                          2
     Case: 4:20-cv-00172-DMB-DAS Doc #: 35 Filed: 04/15/21 3 of 8 PageID #: 400




because they are presumed to be true.” Lee v. Verizon Commc’ns, Inc., 837 F.3d 523, 533 (5th

Cir. 2016).

                                               III
                                       Factual Allegations

       Allen, a Caucasian female, has worked as a Driver’s License (“DL”) Examiner in the

Driver Services Division of MDPS since November 1990. Doc. #1 at ¶ 35. Allen also performs

duties of a Terminal Agency Coordinator (“TAC”) officer but has not been properly classified as

such. Id. at ¶¶ 40–41. On June 22, 2016, Allen “was re-classified from a MDPS-Regular Driver

License Examiner IV to a MDPS-Regular Driver Licenser, Sr.” Id. at ¶ 38. Because her

reclassification did not recognize her as a TAC officer (despite her performance of the duties of

the position), “the MDPS did not provide additional compensation for the additional permanent

duties” she performed, and she suffered a loss of pay and retirement benefits. Id. at 38.

       In February 2019, Allen learned that “MDPS provided raises in salary to other DL

Examiners, similar to her, but not of her sex and gender.” Id. at ¶ 58. As a result, on February 5,

2019, Allen filed a grievance with MDPS over the misclassification of DL Examiners, disparate

pay, and discrimination. Id. at ¶¶ 68, 74.

       Three days after Allen filed the grievance, Brown called Allen at her office and “yelled” at

her for “making him look bad” and told her he was going to “bring her down” to a meeting at

headquarters. Id. at ¶ 77. On February 13, 2019, Allen and another female DL Examiner met with

MDPS officials to discuss grievances over pay. Id.at ¶ 83. After the other woman left her meeting

crying, Allen entered a meeting with “M/S Fair, LT Hall, and Captain Jay Kelly,” who were

members of her chain of command, and Brown. Id. at ¶¶ 84–85. Brown told Allen that she “did

not have a grievance” and “was making it personal.” Id. at ¶ 85 (emphasis omitted). “Allen was




                                                 3
     Case: 4:20-cv-00172-DMB-DAS Doc #: 35 Filed: 04/15/21 4 of 8 PageID #: 401




bullied and raked over the coals” by Brown. Id. at ¶ 92 (internal quotation marks omitted). Two

days later, her grievance was denied by Fair. Id. at ¶ 93.

       On February 18, 2019, Allen informed MDPS’ human resources department of Brown’s

“bullying conduct” during the phone call and meeting. Id. at ¶¶ 94–95. On March 8, 2019, Kelly

“denied … Allen any relief in regard to her grievance.” Id. at ¶ 96. Approximately two weeks

later, Allen filed an appeal with the Mississippi Employee Appeals Board. Id. at ¶ 99.

       On or about April 8, 2019, MDPS informed the DL examiners by memorandum of its

decision to “eliminate the ‘Regular Driver License Class’ and place all of you in the State

Personnel Board approved positions as DL Examiners, once all details have been finalized in our

Human Resource department.” Id. at ¶¶ 104–05.

       On June 12, 2019, Allen filed a charge of discrimination with the Equal Employment

Opportunity Commission, alleging sex discrimination and retaliation. Id. at ¶ 107. After the

charge was filed, Allen’s grievance appeal was dismissed because the Administrative Law Judge

“ruled that … Allen had chosen to seek relief from the EEOC and that [the appeals board] lacked

jurisdiction.” Id. at ¶ 120. The next month, MDPS “provided an upward salary adjustment for DL

Examiners. However, the MDPS failed to address … Allen’s permanent job duties, her additional

pay, and being underpaid as on account of her sex and gender.” Id. at ¶ 113. Allen “continues in

her role as TAC Officer certifying and re-certifying employees without any additional pay or

benefits” and has lost job duties to less qualified individuals. Id. at ¶¶ 115–16.

                                                IV
                                              Analysis

       As mentioned above, the defendants argue that Allen’s claims for monetary damages and

retrospective relief against MDPS and the individual defendants in their official capacities under

§ 1983 are barred by the Eleventh Amendment. Doc. #14 at 3.

                                                  4
     Case: 4:20-cv-00172-DMB-DAS Doc #: 35 Filed: 04/15/21 5 of 8 PageID #: 402




                                      A.    Sovereign Immunity

        “The purpose of the Eleventh Amendment is to recognize state sovereignty by shielding

states, absent their consent or an explicit act of Congress, from money judgments assessed in

federal court.” Stratta v. Roe, 961 F.3d 340, 350 (5th Cir. 2020). “Pursuant to the Eleventh

Amendment, a state’s sovereign immunity in federal court extends to private suits against state

agencies, state departments, and other arms of the state.” Corn v. Miss. Dep’t of Public Safety,

954 F.3d 268, 273 (5th Cir. 2020). As a result of this immunity, “[f]ederal courts are without

jurisdiction over suits against a state, a state agency, or a state official in his official capacity unless

that state has waived its sovereign immunity or Congress has clearly abrogated it.” NiGen Biotech,

L.L.C. v. Paxton, 804 F.3d 389, 393–94 (5th Cir. 2015).

        Allen does not dispute that MDPS is an “arm of the state” or that the individual defendants

may assert sovereign immunity with respect to the claims against them in their official capacities.

Instead, she argues that her claims may be brought under the Ex parte Young exception to

sovereign immunity. Doc. #23 at 6.

        “[T]he Ex parte Young exception permits suits for prospective relief against state officials

acting in violation of federal law.” Green Valley Special Utility Dist. v. City of Schertz, 969 F.3d

460, 471 (5th Cir. 2020). Three criteria must be satisfied for the exception to apply: (1) “[a]

plaintiff must name individual state officials as defendants in their official capacities;” (2) “the

plaintiff must allege an ongoing violation of federal law;” and (3) “the relief sought must be

prospective.” Id. (cleaned up). Ordinarily, in deciding whether the exception applies, “a court

need only conduct a straightforward inquiry into whether the complaint alleges an ongoing

violation of federal law and seeks relief properly characterized as prospective,” rather than




                                                     5
     Case: 4:20-cv-00172-DMB-DAS Doc #: 35 Filed: 04/15/21 6 of 8 PageID #: 403




analyzing the merits of the claim. City of Austin v. Paxton, 943 F.3d 993, 998 (5th Cir. 2019)

(internal alteration omitted).

                                                   B.   MDPS

         Allen’s prayer for relief seeks “a judgment against Defendant MDPS in the amount of

$750,000.00 for her actual and compensatory damages” for all her claims. To the extent the

complaint can be read to assert claims against MDPS under § 1983, such claims are improper. See

Corn, 954 F.3d at 275 (“MDPS has not specifically waived its immunity from suit in federal court,

and Congress has not expressly waived sovereign immunity for § 1983 suits.”) (internal quotation

marks omitted). Accordingly, this Court is without jurisdiction over Allen’s § 1983 claims against

MDPS.

                                                  C.    Tindell

         Tindell, who is not mentioned in the complaint’s prayer for relief or any of its separate

counts,4 is named only in his official capacity as the Commissioner of MDPS. Doc. #1 at ¶ 22.

Allen alleges that MDPS is violating her equal protection rights because she “received treatment

different from that received by similarly situated individuals” and asks the Court “to compel the

Defendant MDPS to reclassify her” and “ensure that female employees of … MDPS are not

subjected to retaliation and reprisal by the Agency and its officials for opposing disparate

treatment.” Id. at ¶¶ 161, 165. To address this alleged violation, Allen “seeks injunctive relief”

against Tindell. Id. at 8. Because Allen (1) names Tindell in his official capacity; (2) alleges an

ongoing violation of federal law; and (3) seeks prospective relief, the Ex parte Young exception



4
  Tindell also is not mentioned in the motion’s prayer for relief or in the initial memorandum’s substantive arguments
(though he is mentioned in the motion’s introductory paragraph). However, as the defendants seek “to dismiss MDPS
and any Defendants sued in their official capacities,” Doc. #26 at 1 (emphasis added), the motion is properly deemed
as requesting Tindell’s dismissal. Even if the motion did not expressly seek Tindell’s dismissal, the Court may
consider issues of sovereign immunity sua sponte. Raj v. La. State Univ., 714 F.3d 322, 329 (5th Cir. 2013).

                                                          6
     Case: 4:20-cv-00172-DMB-DAS Doc #: 35 Filed: 04/15/21 7 of 8 PageID #: 404




applies such that the § 1983 claims against Tindell, as the Commissioner of MDPS, are not barred

by sovereign immunity.

                                          D.    Fisher and Brown

        Allen seeks a “judgment against … Fisher and Brown, jointly and severally, in an amount

of $750,000.00 for actual and compensatory damages,” as well as punitive damages. Doc. #1 at

64. Allen names these defendants in both their official and individual capacities and does not

distinguish in which capacity she brings each of her individual counts.

        “To determine whether a defendant is being sued in his or her official or individual

capacity, [courts] examine the allegations in the complaint and the course of proceedings.”

Robinson v. Hunt Cnty., 921 F.3d 440, 446 (5th Cir. 2019) (cleaned up). Here, where Allen seeks

damages from Fisher and Brown under § 1983, she alleges that they were “personally involved”

in violations of her constitutional rights. See Doc. #1 at 44–51. Thus, based on the allegations of

the complaint, these claims appear to be brought against the defendants in their individual, rather

than official, capacity and are, therefore, not subject to sovereign immunity. 5 See Burge v. Parish

of St. Tammany, 187 F.3d 452, 476–77 (5th Cir. 1999) (“Personal- or individual-capacity suits

seek to impose personal liability upon a government official for actions he takes under color of

state law.”).

                                                      V
                                                  Conclusion

        The defendants’ motion to dismiss [13] is GRANTED in Part and DENIED in Part. It

is GRANTED to the extent it seeks dismissal of Allen’s § 1983 claims against MDPS. It is




5
  To the extent Allen brings claims seeking damages against Fisher and Brown in their official capacity, such claims
fail for the same reasons explained with respect to MDPS.

                                                         7
     Case: 4:20-cv-00172-DMB-DAS Doc #: 35 Filed: 04/15/21 8 of 8 PageID #: 405




DENIED in all other respects. The § 1983 claims against MDPS are DISMISSED without

prejudice.6

         SO ORDERED, this 15th day of April, 2021.

                                                                /s/Debra M. Brown
                                                                UNITED STATES DISTRICT JUDGE




6
  The Fifth Circuit has affirmed with prejudice dismissals based on the doctrine of sovereign immunity. See, e.g.,
Aguilar v. Tex. Dep’t of Crim. Just., 160 F.3d 1052, 1053 (5th Cir. 1998); Arriba Ltd. v. Petroleos Mexicanos, 962
F.2d 528, 530 (5th Cir. 1992) (foreign sovereign immunity case). However, none of these opinions appear to have
directly addressed the propriety of a with prejudice dismissal. The Fifth Circuit opinions directly addressing the issue
have held that a dismissal for sovereign immunity should be without prejudice. See United States v. $4,480,466.16 in
Funds Seized from Bank of Am. Acct. Ending in 2653, 942 F.3d 655, 666 (5th Cir. 2019) (“Claims barred by sovereign
immunity are dismissed without prejudice, not with prejudice.”); Block v. Tex. Bd. of L. Exam’rs, 952 F.3d 613, 620
(5th Cir. 2020) (quoting $4,480,466.16 in Funds). The Court follows this direct guidance.

                                                           8
